Citation Nr: 1033609	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a left hip injury.

6.   Entitlement to service connection for bilateral ulnar nerves 
disability.

7.  Entitlement to service connection for recurrent urinary tract 
infections.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from May 2000 to December 2002.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in June 2010.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The appellant is seeking service connection for tinnitus, 
bilateral knee disabilities, a low back disability, a left hip 
injury, disabilities of the bilateral ulnar nerves, and recurrent 
urinary tract infections.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

In regard to the claim for service connection for tinnitus, the 
Board notes that at the June 2010 hearing, the appellant 
testified that she had tinnitus in service and had experienced 
tinnitus since service.  She also indicated that she was exposed 
to acoustic trauma in service because she was a 240-pound gunner 
and was not always provided ear protection.  The appellant is 
competent to report she had tinnitus in service and that she 
currently has tinnitus.  She also is competent to state that she 
was exposed to loud noises in service.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  

The Veteran testified that she first noticed a knee problem 
during a road march in service; she felt a popping sensation.  
The service treatment records show that in July 2000, the 
appellant was seen for pain in her right knee.  The assessment 
was contusion of the right knee.  In July 2000, she was seen for 
left knee pain.  She was assessed with patella femoral pain 
syndrome.  At the Travel Board hearing, the appellant testified 
that she had had pain in her knees since service and through the 
present.  

In regard to the claim for a low back disability, the Board notes 
that at the hearing, the appellant testified she injured her back 
when she fell off some bleachers in service and injured her hip.  
She stated that she went on sick call.  Post service treatment 
records show that the appellant has been treated for low back 
pain, and has been diagnosed with lumbar strain and mechanical 
low back pain in January, April, June, and July of 2007.  At the 
hearing, the appellant also testified that she has continuously 
had pain in her back since service.  

The service treatment records show the appellant was treated in 
July 2000 for a left hip stress reaction.  In August 2000 and 
September 2000 she was seen for left hip pain.  In September 
2000, she was assessed with left iliotibial band syndrome and 
resolving sprain.  At her separation examination, she reported a 
history of left hip fracture.  Post service treatment records 
show that the appellant was diagnosed with iliotibial band 
syndrome in January and April of 2007.  At the hearing, the 
appellant testified that she has had problems with her hip since 
service.

The Veteran testified that she went on sick call for her ulnar 
nerve problem in service and was given a brace and medication.  
The service treatment records show that in June 2000 the 
appellant was seen for left forearm pain.  Later that same month 
she was seen for left elbow pain.  She was assessed with myalgia 
and rule out radial tunnel syndrome.  In July 2000, it was noted 
that the left upper extremity myalgia was resolving.  Post 
service treatment records show that in April 2003, the appellant 
complained of right arm and hand numbness.  In February 2007, she 
was seen for numbness in the medial forearm.  In March 2007, she 
reported numbness and tingling on the back of both elbows.  In 
May 2008, she was noted to have bilateral ulnar nerve symptoms.  
At the June 2010 hearing, the appellant testified that she had 
numbness in her arms that started in service and had continued 
since service.  

The Veteran testified that she first started getting urinary 
tract infections because she was forced to use a catheter in 
service multiple times due to having a "shy bladder" during 
urinary tests.  The service treatment records show that the 
appellant was seen several times for difficulty urinating with an 
observer for drug testing.  Catheterizations were done at times 
as a result.  At the separation examination she reported painful 
urination with catheter.  Post service treatment records show 
that in June 2004, she was seen for possible urinary tract 
infections.  In May 2008, she was treated for urinary tract 
infection based on symptoms.  At the June 2010 hearing, the 
appellant testified that she had recurrent urinary tract 
infections in service and since service resulting from the 
catheterizations in service.  She further testified that several 
of her treating physicians, including her primary care physician, 
had told her urinary tract infections were due to the 
catheterizations in service.  

The Board notes that the appellant has not been afforded VA 
examinations regarding her claims for service connection for 
tinnitus, bilateral knee disability, low back disability, a left 
hip injury, a disability of the bilateral ulnar nerves, and her 
recurrent urinary tract infections.  

VA's duty to assist includes providing a veteran with a medical 
examination when the record (1) contains competent evidence that 
the veteran has a current disability, (2) contains evidence 
indicating that the disability is related to service, and (3) 
does not contain sufficient medical evidence for VA to make a 
decision. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The above delineated evidence, shows that there has been a 
showing of symptomatology in service, and continuity of 
symptomatology since service.  This meets the low threshold under 
McLendon and as such, a VA examination should be provided to the 
appellant regarding the claimed disabilities.  

Additionally, the Board notes that at the June 2010 hearing, the 
appellant testified she was being treated at the Topeka VAMC for 
her claimed disabilities.  The most recent records on file are 
from November 2008.  Therefore, on remand, records from November 
2008 through the present must be associated with the claim file.  
Moreover, the Board notes that VA outpatient treatment records of 
May 2007 note the appellant was treated at the Mercy Regional 
Medical Center in Manhattan, Kansas.  A review of the claim file 
shows that while there are some emergency room records from that 
treating facility, there are no additional treatment records from 
the Mercy Regional Medical Center.  These records must be 
obtained.

She indicated that a private physician, Dr. Knopp had diagnosed 
her with tinnitus after service.  While treatment records for Dr. 
Knopp appear in the claims file, there is no diagnosis for 
tinnitus.  The Veteran should be given the opportunity to provide 
or sign the proper release forms regarding any treatment for 
tinnitus.

Finally, the Board notes that at the hearing, the appellant 
testified she had been treated for her recurrent urinary tract 
infection by her gynecologist.  She testified the gynecologist 
was a private physician as the VA did not want to treat her once 
she was pregnant.  These records should be associated with the 
claim file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all the treatment 
records form the Topeka, Kansas VAMC from 
November 2008 to the present and associate 
them with the claim file.  If the records 
are not available, it should so be noted.

2.  The RO should obtain all treatment 
records for the appellant from the Mercy 
Regional Medical Center in Manhattan, 
Kansas, from 2003 through the present.  If 
the records are unavailable, it should so 
be noted on the record.

3.  The RO should ask the appellant to 
provide the names, dates of treatment and 
addresses of all private treating 
physicians for any of her claimed 
disabilities, including Dr. Knopp for 
treatment for tinnitus and any treatment 
from her private gynecologist.  The 
appellant should submit releases of 
information for any physician identified.  
Thereafter, the RO should request any 
records identified and should associate 
them with the claim file.  If the records 
are not available, it should so be noted in 
the record.  

4.  After the above records have been 
associated with the claims file, the 
appellant should be scheduled for the 
relevant VA examinations to determine the 
nature and etiology of any current low 
back, right and left knee, left hip, 
bilateral ulnar nerves, recurrent urinary 
tract infections, and tinnitus 
disabilities.  The claims folder must be 
made available to the examiner in 
conjunction with the examinations.  All 
indicated testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.

The examiners should identify any currently 
found disability of the low back, right and 
left knees, left hip, bilateral ulnar 
nerves, recurrent urinary tract infection, 
and tinnitus.  For each disability 
identified, the examiners should state 
whether it is at least as likely as not 
(i.e., a 50 percent probability or more) 
that the disability began in service or is 
otherwise related to a disease or injury 
shown in service; or manifested within one 
year following service; or is otherwise 
related to the appellant's active service.

In answering these questions, the examiner 
should address the history provided by the 
appellant, service treatment records and 
post-service medical records.  A complete 
rationale should be given for all opinions 
provided.

5.  After the foregoing, the RO should 
readjudicate the appellant's claims.  If 
the determination is adverse to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


